Citation Nr: 9935302	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-08 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed disability 
manifested by sickle cell trait.  

2.  Entitlement to service connection for claimed disability 
manifested by vasovagal syncope.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1994 to 
September 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has a current disability due to sickle cell trait 
which was incurred in or aggravated by service.  

2.  No competent evidence has been submitted to show that the 
veteran has a current disability due to vasovagal syncope 
which was incurred in or aggravated by service.  



CONCLUSION OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for a disability related to 
sickle cell trait.  38 U.S.C.A. §§  1110, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for a vasovagal syncope disorder.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (the "Court") has further defined a well-grounded 
claim as a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  It has also held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability;  (2) an in-service injury or disease; and  (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The record includes the veteran's February 1994 pre-induction 
examination report which did not note the veteran having 
either sickle cell trait or vasovagal syncope.  

The record also includes a March 1994 entry on the veteran's 
service medical records which indicated that she had tested 
positive for sickle cell trait.  Additionally, an April 1994 
National Health Laboratories, Inc. final report stated that 
the veteran had sickle cell trait.  

A February 1996 Potomac Hospital Emergency Department report 
noted that the veteran had had a sudden loss of consciousness 
while walking to the bathroom.  The report noted a diagnosis 
of rule out vasovagal syncope.  A February 1996 report of 
discharge instructions explained that fainting was a common 
problem with many possible causes and that "[v]asovagal 
syncope [could] occur in healthy persons when a 'shock' [was] 
experienced."  The report noted that an evaluation indicated 
that a serious cause for her possible vasovagal syncope was 
not likely.  The report also recommended that the veteran 
undergo a stress test before she returned to strenuous 
activity.  

A July 1996 report of separation examination noted that the 
veteran had tested positive for sickle cell trait.  

In a March 1998 statement, the veteran's representative 
forwarded to the RO a claim of service connection for sickle 
cell trait and vasovagal syncope.  

In a March 1998 rating decision, the RO informed the veteran 
that her claims of service connection for sickle cell trait 
and vasovagal syncope had been denied.  Additionally, the RO 
explained that sickle cell trait was considered a laboratory 
finding and that, under 38 C.F.R. § 4.117, sickle cell trait 
alone, without a history of directly attributable 
pathological findings, was not a ratable disability.  

As mentioned hereinabove, in order for the claim of service 
connection to be well grounded, there must be competent 
evidence of a current disability, an in-service injury or 
disease and a nexus between the current disability and the 
in-service injury or disease.  Caluza, 7 Vet. App. at 506.  

Here, the record contains no medical evidence of current 
disability.  Indeed, the veteran does not assert that she has 
current disability related to sickle cell trait noted at 
entry into service or the February 1996 diagnosis of possible 
vasovagal syncope.  Rather, the veteran merely requests that 
VA "service connect" the sickle cell trait and the claimed 
vasovagal syncope.  As there is no evidence of a current 
disability related to her sickle cell trait or possible 
vasovagal syncope, the Board finds the claims of service 
connection for sickle cell trait and vasovagal syncope 
disorder to be not well grounded.  See Caluza, 7 Vet. App. at 
506.  

The Board observes that, unlike in Hampton v. Gober, 10 Vet. 
App. 481 (1997), the record does not contain an in-service 
diagnosis of a disability incurred immediately prior to 
separation from service which was sufficient to establish a 
nexus between the in-service injury and the disability 
asserted in a related claim for VA benefits submitted 
immediately after separation from service.  Here, the veteran 
does not assert having current disability.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to her claims.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete her application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports her claims of service connection for the 
sickle cell trait and vasovagal syncope.  By this decision, 
the Board is informing the veteran of the evidence necessary 
to make her claims as set forth hereinabove well grounded 
(i.e., evidence of a current disability and competent medical 
evidence establishing a nexus between the current disability 
and any injury or disease incurred in or aggravated by 
service).  



ORDER

As the claim of service connection for sickle cell trait is 
not well grounded, the appeal is denied.  

As the claim of service connection for vasovagal syncope is 
not well grounded, the appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

